

LOAN NUMBER
LOAN NAME
ACCT. NUMBER
NOTE DATE
INITIALS
CL1004027501
WidePoint Corporation
 
12/30/11
 
NOTE AMOUNT
INDEX (w/Margin)
RATE
MATURITY DATE
LOAN PURPOSE
$8,000,000.00
Wall Street Journal Prime plus 0.500%
3.750%
06/30/13
Commercial
   
Creditor Use Only
   



PROMISSORY NOTE
(Commercial - Revolving Draw)

 
DATE AND PARTIES.  The date of this Promissory Note (Note) is December 30,
2011.  The parties and their addresses are:  
 
LENDER:
CARDINAL BANK
8270 Greensboro Drive
Suite 500
McLean, VA  22102
Telephone:  (703) 584-3430
 
BORROWER:
WIDEPOINT CORPORATION
a Delaware Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181


WIDEPOINT SOLUTIONS CORPORATION
a Delaware Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181
 
WIDEPOINT IL, INC.
an Illinois Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181
 
WIDEPOINT NBIL, INC.
an Illinois Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181
 
ADVANCED RESPONSE CONCEPTS CORPORATION
a Delaware Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181
 
PROTEXX TECHNOLOGY CORPORATION
a Delaware Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181
 
OPERATIONAL RESEARCH CONSULTANTS, INC.
a Virginia Corporation
11250 Waples Mills, South Tower, Suite 250
Fairfax, VA 22030
 
ISYS, LLC
a Virginia Limited Liability Company
7926 Jones Branch Drive, Suite 520
McLean, VA 22102

 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 1



 
 

--------------------------------------------------------------------------------

 


WIDEPOINT OHIO REAL ESTATE CORPORATION
an Ohio Corporation
18W100  22nd Street, Suite 124
Oakbrook Terrace, IL 60181


CONFESSION OF JUDGMENT.  I appoint and authorize Neil I. Title and Julian
Karpoff, either of whom may act alone, 1840 Wilson Boulevard, #205, Arlington,
VA 22201, attorneys in fact, to appear in the office of Arlington County Circuit
Court, Virginia, to confess judgment against me, in favor of you, if I default
on this agreement.  The confession of judgment may be without process and ONLY
for any amount of PRINCIPAL and INTEREST due on this Note.
 
In this notice, "you" means the Borrower.  IMPORTANT NOTICE:  THIS INSTRUMENT
CONTAINS A CONFESSION OF JUDGMENT WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS
YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST
YOU WITHOUT ANY FURTHER NOTICE.

 
1. DEFINITIONS.  As used in this Note, the terms have the following meanings:  
 
A. Pronouns.  The pronouns "I," "me," and "my" refer to each Borrower signing
this Note, individually and together.  "You" and "Your" refer to the Lender.  
 
B. Note.  Note refers to this document, and any extensions, renewals,
modifications and substitutions of this Note.  
 
C. Loan.  Loan refers to this transaction generally, including obligations and
duties arising from the terms of all documents prepared or submitted for this
transaction such as applications, security agreements, disclosures or notes, and
this Note.  
 
D. Loan Documents.  Loan Documents refer to all the documents executed as a part
of or in connection with the Loan.
 
E. Property.  Property is any property, real, personal or intangible, that
secures my performance of the obligations of this Loan.  
 
F. Percent.  Rates and rate change limitations are expressed as annualized
percentages.
 
G. Dollar Amounts.  All dollar amounts will be payable in lawful money of the
United States of America.
 
2. PROMISE TO PAY.  For value received, I promise to pay you or your order, at
your address, or at such other location as you may designate, the lesser of the
aggregate unpaid amounts advanced from time to time under the terms of this Note
or $8,000,000.00 (Principal) plus interest from the date of disbursement, on the
unpaid outstanding Principal balance until this Note is paid in full and you
have no further obligations to make advances to me under the Loan.  
 
I may borrow up to the Principal amount more than one time.  
 
All advances made will be made subject to all other terms and conditions of the
Loan.
 
3. INTEREST.  Interest will accrue on the unpaid Principal balance of this Note
at the rate of 3.750 percent (Interest Rate) until December 31, 2011, after
which time it may change as described in the Variable Rate subsection.
 
A. Interest After Default.  If you declare a default under the terms of the
Loan, including for failure to pay in full at maturity, you may increase the
Interest Rate payable on the outstanding Principal balance of this Note.  In
such event, interest will accrue on the outstanding Principal balance at the
variable Interest Rate in effect from time to time, plus an additional 2.000
percent, until paid in full.    
 
B. Maximum Interest Amount.  Any amount assessed or collected as interest under
the terms of this Note will be limited to the maximum lawful amount of interest
allowed by state or federal law, whichever is greater.  Amounts collected in
excess of the maximum lawful amount will be applied first to the unpaid
Principal balance.  Any remainder will be refunded to me.  
 
C. Statutory Authority.  Rate statute for Virginia is not provided yet.
 
D. Accrual.  Interest accrues using an Actual/360 days counting method.  
 
E. Variable Rate.  The Interest Rate may change during the term of this
transaction.  
 
(1) Index.  Beginning with the first Change Date, the Interest Rate will be
based on the following index:  the base rate on corporate loans posted by at
least 70% of the 10 largest U.S. banks known as the Wall Street Journal U.S.
Prime Rate.  
 
The Current Index is the most recent index figure available on each Change
Date.  You do not guaranty by selecting this Index, or the margin, that the
Interest Rate on this Note will be the same rate you charge on any other loans
or class of loans you make to me or other borrowers.  If this Index is no longer
available, you will substitute a similar index.  You will give me notice of your
choice.  
 
(2) Change Date.  Each date on which the Interest Rate may change is called a
Change Date.  The Interest Rate may change December 31, 2011 and daily
thereafter.    
 
(3) Calculation Of Change.  On each Change Date you will calculate the Interest
Rate, which will be the Current Index plus 0.500 percent.  The result of this
calculation will be rounded to the nearest .001 percent.  Subject to any
limitations, this will be the Interest Rate until the next Change Date.  The new
Interest Rate will become effective on each Change Date.  The Interest Rate and
other charges on this Note will never exceed the highest rate or charge allowed
by law for this Note.  
 
(4) Limitations.  The Interest Rate changes are subject to the following
limitations:
 
(a) Lifetime.  The Interest Rate will never be less than 3.750 percent.   
 
(5) Effect Of Variable Rate.  A change in the Interest Rate will have the
following effect on the payments:  The amount of scheduled payments will
change.  
 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 2



 
 

--------------------------------------------------------------------------------

 
 
4. ADDITIONAL CHARGES.  As additional consideration, I agree to pay, or have
paid, the fees and charges listed on the APPENDIX: FEES AND CHARGES, which is
attached to and made part of this Note.  
 
5. REMEDIAL CHARGES.  In addition to interest or other finance charges, I agree
that I will pay these additional fees based on my method and pattern of
payment.   Additional remedial charges may be described elsewhere in this
Note.  
 
A. Late Charge.  If a payment is more than 10 days late, I will be charged 5.000
percent of the Unpaid Portion of Payment.  I will pay this late charge promptly
but only once for each late payment.  
 
B. Returned Check Charge.  I agree to pay a fee not to exceed $32.00 for each
check, negotiable order of withdrawal or draft I issue in connection with the
Loan that is returned because it has been dishonored.    
 
C. Stop Payment Fee.  A Stop Payment Fee equal to $30.00.
 
6. GOVERNING AGREEMENT.  This Note is further governed by the Commercial Loan
Agreement executed between you and me as a part of this Loan, as modified,
amended or supplemented.  The Commercial Loan Agreement states the terms and
conditions of this Note, including the terms and conditions under which the
maturity of this Note may be accelerated.  When I sign this Note, I represent to
you that I have reviewed and am in compliance with the terms contained in the
Commercial Loan Agreement.  
 
7. PAYMENT.  I agree to pay all accrued interest on the balance outstanding from
time to time in regular payments beginning January 30, 2012, then on the same
day of each month thereafter.  Any payment scheduled for a date falling beyond
the last day of the month, will be due on the last day.  A final payment of the
entire unpaid outstanding balance of Principal and interest will be due June 30,
2013.   
 
Payments will be rounded to the nearest $.01.  With the final payment I also
agree to pay any additional fees or charges owing and the amount of any advances
you have made to others on my behalf.  Payments scheduled to be paid on the
29th, 30th or 31st day of a month that contains no such day will, instead, be
made on the last day of such month.  
 
Interest payments will be applied first to any charges I owe other than late
charges, then to accrued, but unpaid interest, then to late charges.  Principal
payments will be applied first to the outstanding Principal balance, then to any
late charges.  If you and I agree to a different application of payments, we
will describe our agreement on this Note.  The actual amount of my final payment
will depend on my payment record.  
 
8. PREPAYMENT.  I may prepay this Loan in full or in part at any time.  Any
partial prepayment will not excuse any later scheduled payments until I pay in
full.  
 
9. LOAN PURPOSE.  The purpose of this Loan is working capital line of credit.  
 
10. ADDITIONAL TERMS.  PRIOR OBLIGATION. This agreement is a refinance and
modification of the indebtedness evidenced by that certain Promissory Note from
WidePoint Corporation, Widepoint IL, Inc., WIDEPOINT NBIL, Inc., Chesapeake
Government Technologies, Inc., and Operational Research Consultants, Inc. (the
"Prior Borrower") to Lender dated August 16, 2007 in the principal amount of
$2,000,000.00.
 
LOAN AGREEMENT. This agreement is subject to that certain Commercial Loan
Agreement between Borrower and Lender dated December 30, 2011, all terms and
conditions of which, notwithstanding anything herein to the contrary, are
incorporated and made a part herein.
 
11. SECURITY.  The Loan is secured by separate security instruments prepared
together with this Note as follows:  

 
Document Name
Parties to Document
   
Security Agreement
WidePoint Corporation, Widepoint IL, Inc., WIDEPOINT NBIL, Inc., Widepoint
Solutions Corp., Advanced Response Concepts Corporation, Protexx Technology
Corporation, Operational Research Consultants, Inc.,  iSYS, LLC, Widepoint Ohio
Real Estate Corp.

 
12. DUE ON SALE OR ENCUMBRANCE.  You may, at your option, declare the entire
balance of this Note to be immediately due and payable upon the creation of, or
contract for the creation of, any lien, encumbrance, transfer or sale of all or
any part of the Property.  This right is subject to the restrictions imposed by
federal law (12 C.F.R. 591), as applicable.  However, if I am in default under
this Agreement, I may not sell the inventory portion of the Property even in the
ordinary course of business.  
 
13. WAIVERS AND CONSENT.  To the extent not prohibited by law, I waive protest,
presentment for payment, demand, notice of acceleration, notice of intent to
accelerate and notice of dishonor.
 
A. Additional Waivers By Borrower.  In addition, I, and any party to this Note
and Loan, to the extent permitted by law, consent to certain actions you may
take, and generally waive defenses that may be available based on these actions
or based on the status of a party to this Note.
 
(1) You may renew or extend payments on this Note, regardless of the number of
such renewals or extensions.
 
(2) You may release any Borrower, endorser, guarantor, surety, accommodation
maker or any other co-signer.
 
(3) You may release, substitute or impair any Property securing this Note.
 
(4) You, or any institution participating in this Note, may invoke your right of
set-off.
 
(5) You may enter into any sales, repurchases or participations of this Note to
any person in any amounts and I waive notice of such sales, repurchases or
participations.
 
(6) I agree that any of us signing this Note as a Borrower is authorized to
modify the terms of this Note or any instrument securing, guarantying or
relating to this Note.
 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 3



 
 

--------------------------------------------------------------------------------

 
 
B. No Waiver By Lender.  Your course of dealing, or your forbearance from, or
delay in, the exercise of any of your rights, remedies, privileges or right to
insist upon my strict performance of any provisions contained in this Note, or
any other Loan Document, shall not be construed as a waiver by you, unless any
such waiver is in writing and is signed by you.
 
14. COMMISSIONS.  I understand and agree that you (or your affiliate) will earn
commissions or fees on any insurance products, and may earn such fees on other
services that I buy through you or your affiliate.
 
15. APPLICABLE LAW.  This Note is governed by the laws of Virginia, the United
States of America, and to the extent required, by the laws of the jurisdiction
where the Property is located, except to the extent such state laws are
preempted by federal law.  In the event of a dispute, the exclusive forum, venue
and place of jurisdiction will be in Virginia, unless otherwise required by
law.  
 
16. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS.  My obligation to pay the
Loan is independent of the obligation of any other person who has also agreed to
pay it.  You may sue me alone, or anyone else who is obligated on the Loan, or
any number of us together, to collect the Loan.  Extending the Loan or new
obligations under the Loan, will not affect my duty under the Loan and I will
still be obligated to pay the Loan.  This Note shall inure to the benefit of and
be enforceable by you and your successors and assigns and shall be binding upon
and enforceable against me and my personal representatives, successors, heirs
and assigns.  
 
17. AMENDMENT, INTEGRATION AND SEVERABILITY.  This Note may not be amended or
modified by oral agreement.  No amendment or modification of this Note is
effective unless made in writing and executed by you and me.  This Note and the
other Loan Documents are the complete and final expression of the agreement.  If
any provision of this Note is unenforceable, then the unenforceable provision
will be severed and the remaining provisions will still be enforceable.  No
present or future agreement securing any other debt I owe you will secure the
payment of this Loan if, with respect to this loan, you fail to fulfill any
necessary requirements or limitations of Sections 19(a), 32 or 35 of Regulation
Z or if, as a result, this Loan would become subject to Section 670 of the John
Warner National Defense Authorization Act for Fiscal Year 2007.
 
18. INTERPRETATION.  Whenever used, the singular includes the plural and the
plural includes the singular.  The section headings are for convenience only and
are not to be used to interpret or define the terms of this Note.
 
19. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS.  Unless otherwise
required by law, any notice will be given by delivering it or mailing it by
first class mail to the appropriate party's address listed in the DATE AND
PARTIES section, or to any other address designated in writing.  Notice to one
Borrower will be deemed to be notice to all Borrowers.  I will inform you in
writing of any change in my name, address or other application information.  I
agree to sign, deliver, and file any additional documents or certifications that
you may consider necessary to perfect, continue, and preserve my obligations
under this Loan and to confirm your lien status on any Property.  Time is of the
essence.  
 
20. CREDIT INFORMATION.  I agree to supply you with whatever information you
reasonably feel you need to decide whether to continue this Loan.  You will make
requests for this information without undue frequency, and will give me
reasonable time in which to supply the information.
 
21. ERRORS AND OMISSIONS.  I agree, if requested by you, to fully cooperate in
the correction, if necessary, in the reasonable discretion of you of any and all
loan closing documents so that all documents accurately describe the loan
between you and me.  I agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing
losses for failing to reasonably comply with your requests within thirty (30)
days.  
 
22. SIGNATURES.  By signing under seal, I agree to the terms contained in this
Note.  I also acknowledge receipt of a copy of this Note.
 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 4



 
 

--------------------------------------------------------------------------------

 
 

 
BORROWER:
         
WidePoint Corporation
               
By
 
 (Seal)
    James T. McCubbin, Executive Vice President            
WidePoint Solutions Corp.
             
By
 
 (Seal)
  James T. McCubbin, Vice President            
Widepoint IL, Inc.
             
By
 
 (Seal)
   
James T. McCubbin, Vice President
       
WIDEPOINT NBIL, Inc.
             
By
 
 (Seal)
   
James T. McCubbin, Vice President
           
Widepoint Ohio Real Estate Corp.
             
By
 
 (Seal)
   
James T. McCubbin, Vice President
       
Operational Research Consultants, Inc.
             
By
 
 (Seal)
   
James T. McCubbin, Vice President
       
iSYS, LLC
             
By
 
 (Seal)
   
James T. McCubbin , Vice President
       
Advanced Response Concepts Corporation
             
By
 
 (Seal)
   
James T. McCubbin, Vice President
       
Protexx Acquistion Corporation
             
By
 
 (Seal)
   
James T. McCubbin, Vice President

 
ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
 
(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin – Executive Vice
President of WidePoint Corporation a Delaware corporation, on behalf of the
corporation.
 
My commission expires:  
     
(Notary Public)
 

 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 5



 
 

--------------------------------------------------------------------------------

 

 
(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
Widepoint IL, Inc. an Illinois corporation, on behalf of the corporation.
 
My commission expires:  
     
(Notary Public)
 



(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
WIDEPOINT NBIL, Inc. an Illinois corporation, on behalf of the corporation.
 
My commission expires:  
     
(Notary Public)
 

 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 6


 
 

--------------------------------------------------------------------------------

 

 
(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
Widepoint Ohio Real Estate Corp., a Ohio corporation, on behalf of the
corporation.
 
My commission expires:  
     
(Notary Public)
 



(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
Operational Research Consultants, Inc. a Virginia corporation, on behalf of the
corporation.
 
My commission expires:  
     
(Notary Public)
 

 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 7


 
 

--------------------------------------------------------------------------------

 


(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
Advanced Response Concepts Corporation, a Delaware corporation, on behalf of the
corporation.
 
My commission expires:  
     
(Notary Public)
 



(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin  - Vice President of
iSYS, LLC a Limited Liability Company on behalf of the Limited Liability
Company.
 
My commission expires:  
     
(Notary Public)
 

 
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 8


 
 

--------------------------------------------------------------------------------

 


(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
Protexx Technology Corporation, a Delaware corporation, on behalf of the
corporation.
 
My commission expires:  
     
(Notary Public)
 



(Business or Entity)
 
COMMONWEALTH OF ________________, COUNTY (OR CITY) OF ________________ ss.
 
This instrument was acknowledged before me this _____________ day of
____________________, _____________ by James T. McCubbin - Vice President of
Widepoint Solutions Corp., a Delaware corporation, on behalf of the corporation.
 
My commission expires:  
     
(Notary Public)
 



APPENDIX:  FEES AND CHARGES
 
As described in the ADDITIONAL CHARGES section of the attached Note, I agree to
pay, or have paid, these additional fees and charges.  
 
Nonrefundable Fees and Charges.  The following fees are earned when collected
and will not be refunded if I prepay this Note before the scheduled maturity
date.  
 
Commitment.  ACommitment fee of $3,000.00 payable from separate funds on or
before today's date.
  
{00078871;v1}WidePoint Corporation
   
Virginia Promissory Note
 
Initials ______
VA/4XGolsonl00225400007854048122911N
Wolters Kluwer Financial Services -1996, 2011 Bankers Systems*
Page 9


 
 

--------------------------------------------------------------------------------

 